OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, and the judgments of Supreme Court reinstated.
One owner of a partial self-service station testified as to the substantially increased risks posed by distribution of gasoline through self-service pumps as contrasted to its distribution through attendant-serviced pumps. Although there was impressive evidence to the contrary, we cannot *749say, even in the absence of relevant legislative findings, that it has been shown beyond a reasonable doubt that there was no rational basis for the adoption of the local law here at issue by the Town of North Hempstead (Lighthouse Shores v Town of Islip, 41 NY2d 7, 11-12).
It bears emphasis that the burden of proof is upon the party challenging the ordinance and the mere presence of empirical evidence that casts doubt upon the existence of the hazards sought to be alleviated by the legislation is not conclusive proof of irrationality (Minnesota v Clover Leaf Creamery Co., 449 US 456, 463-464). So long as there is evidence that the question is at least debatable, the legislative judgment is not irrational (id.).